UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1174


KODJO ABALLO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 20, 2016             Decided:   October 5, 2016


Before MOTZ, SHEDD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Janette L. Allen, Senior Litigation
Counsel, Jennifer A. Bowen, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kodjo Aballo, a native and citizen of Togo, petitions for

review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the immigration judge’s (IJ) decision

denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).               For the

reasons set forth below, we deny the petition for review.

      The Immigration and Naturalization Act (“INA”) vests in the

Attorney   General    the   discretionary     power   to   grant   asylum   to

aliens who qualify as refugees.             Djadjou v. Holder, 662 F.3d
265, 272 (4th Cir. 2011).        A refugee is someone “who is unable

or   unwilling   to   return   to”   his    native    country   “because    of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”        8 U.S.C. § 1101(a)(42)(A) (2012).

An asylum applicant has the burden of proving that he satisfies

the definition of a refugee to qualify for relief.              Djadjou, 662
F.3d at 272.     He may satisfy this burden by showing that he was

subjected to past persecution or that he has a well-founded fear

of persecution on account of a protected ground.                See 8 C.F.R.

§ 208.13(b)(1)    (2016).       If   the    applicant      establishes   past

persecution, he has the benefit of a rebuttable presumption of a

well-founded fear of persecution.          Djadjou, 662 F.3d at 272.



                                     2
       If the applicant is unable to establish that he was the

victim of past persecution, he must establish a well founded

fear of future persecution.               A well founded fear of persecution

has a subjective and objective component.                          Marynenka v. Holder,

592 F.3d 594, 600 (4th Cir. 2010).                       The subjective component

requires that the applicant show genuine fear of persecution.

The objective component requires that the applicant show with

specific and concrete facts that a reasonable person in like

circumstances would fear persecution.                   Id.

       An applicant faces a heightened burden of proof to qualify

for withholding of removal to a particular country under the

INA.         Djadjou, 662 F.3d       at    272.         He    must   show   a   clear

probability of persecution on account of a protected ground.

Id.    If he meets this heightened burden, withholding of removal

is    mandatory.        However,     if    the       applicant      cannot   demonstrate

asylum eligibility, his application for withholding of removal

will necessarily fail as well.                 Id.

       To qualify for protection under the CAT, an applicant bears

the burden of proof of showing “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”       8 C.F.R. § 1208.16(c)(2) (2016).                    To state a prima

facie case for relief under the CAT, an applicant must show that

he    will    be   subjected    to    “severe         pain    or    suffering,   whether

physical or mental . . . by or at the instigation of or with the

                                               3
consent or acquiescence of a public official or other person

acting     in    an    official            capacity.”          8    C.F.R.       § 1208.18(a)(1)

(2016); see Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th

Cir. 2008).           The applicant need not prove the torture would be

inflicted on account of a protected ground.                               Dankam v. Gonzales,

495 F.3d 113, 115-16 (4th Cir. 2007).

      Because the Board “issued its own opinion without adopting

the   IJ’s      opinion      .    .    .    we   review       that       opinion      and    not   the

opinion of the IJ.”               Martinez v. Holder, 740 F.3d 902, 908 (4th

Cir. 2014).           We will uphold the Board’s decision unless it is

manifestly       contrary         to       the   law    and    an       abuse    of    discretion.

Djadjou, 662 F.3d       at    273.        The    standard         of    review      of    the

agency’s findings is narrow and deferential.                                    Factual findings

are   affirmed         if    supported           by      substantial            evidence.          Id.

Substantial       evidence            exists     to    support       a    finding      unless      the

evidence was such that any reasonable adjudicator would have

been compelled to conclude to the contrary.                               Id.

      We     review         an        adverse         credibility          determination           for

substantial evidence and give broad deference to the Board’s

credibility       determination.                 However,      the       agency       must   provide

specific,       cogent       reasons         for      making       an     adverse      credibility

determination.          Djadjou, 662 F.3d at 273.                        “Examples of specific

and      cogent         reasons              include          inconsistent             statements,

contradictory         evidence,            and   inherently         improbable         testimony.”

                                                   4
Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal

quotation marks omitted).                  The existence of only a few such

inconsistencies,        omissions,         or       contradictions        can   support     an

adverse      credibility      determination            as    to    the    alien’s     entire

testimony regarding past persecution.                       Djadjou, 662 F.3d at 273.

Also,   an    inconsistency         can    serve       as   a   basis     for    an   adverse

credibility determination even if it does not go to the heart of

the alien’s claim.          Id. at 274 n.1.

      We     conclude       that     the     adverse         credibility        finding    is

supported by substantial evidence and confirms the conclusion

that Aballo failed to show a nexus between his past persecution

or fear of future persecution and a protected ground.                                 Because

Aballo failed to meet his burden of showing a nexus, he did not

establish eligibility for asylum.                      Because Aballo did not meet

his   burden    of    proof     for    asylum         relief,      his   application      for

withholding of removal also fails.                         Djadjou, 662 F.3d at 272.

Also, we discern no error with the Board’s finding that Aballo’s

return trips to Togo undermined his credibility.                                See Loho v.

Mukasey,     531 F.3d 1016,     1018         (9th    Cir.   2008)    (noting       that

alien’s testimony that she returned to her homeland undermines

her   testimony      that     she     suffered        past      persecution      or   feared

returning home).

      We     also    conclude       that     the      adverse      credibility        finding

supports      the    decision         that      Aballo       was    not     eligible      for

                                                5
protection    under   the   CAT.         There    is    no   independent       evidence

showing    that   Aballo    was    ever       tortured       or   that    he   faced   a

likelihood of torture.           Insofar as Aballo claims that the Board

erred    by   agreeing     with    the    IJ     that    the      Colonel’s     alleged

persecution of Aballo was not part of his specific duties, the

Board    specifically    did     not    resolve    this      issue   in    reaching    a

decision.

        Accordingly, we deny the petition for review.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the     materials       before     the    court   and

argument would not aid the decisional process.

                                                                     PETITION DENIED




                                          6